AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawing Objections
The drawings do not meet the requirements of 37 CFR 1.152 for the reasons set forth below:
Poor quality of the rendering and photos: The drawings are objected to for the pixilated quality. Clean, crisp lines must be used so that the drawings can be easily understood and are reproducible {see 37 CFR 1.84(1)}

Merged Lines: The drawings show lines that have merged to create thick, solid black areas. All of the figures have areas that are completely obscured by the dark gray/black quality of the as-filed drawings. “All drawings must be made by a process which will give them satisfactory reproduction characteristics...” CFR 37 1.84(l).  
The necessity for good drawings in a design patent application cannot be overemphasized.  As the drawing constitutes the whole disclosure of the design, it is of utmost importance that it be so well executed both as to clarity of showing and completeness, that nothing regarding the design sought to be patented is left to conjecture.  An insufficient drawing may be fatal to validity (35 U.S.C. 112(a)). Moreover, an insufficient drawing may have a negative effect with respect to the effective filing date of a continuing application.

Mixed photographs and line drawings: The design appears to be disclosed using two different medias: photographs in figures 3-7 and line drawings in figures 1 and 2. The MPEP states:
Photographs and ink drawings are not permitted to be combined as formal drawings in one application. 37 CFR 1.152

Figures 1 and 2 may be renderings which could be considered “photographic” in style, but mixing illustration types often results in conflicting details that leads to a rejection.  The overall poor quality of the figures makes such a determination difficult.

Figure numbers: The drawing figures 3-7 appear to be missing numerical labels. Each view must be numbered using consecutive Arabic numerals starting with “Fig.1”. See 37 CFR 1.84(u).  

CORRECTED REPLACEMENT DRAWING SHEETS ARE REQUIRED IN REPLY TO THE OFFICE ACTION.
 
Any amended replacement drawings sheets must include the following per 37 CFR 1.21d:
 
All of the figures appearing on the immediate prior version of the sheet, even if only one figure is to be amended.
The label of “Replacement Sheet” must read in the page header per 37 CFR 1.84c.
An explanation of all changes to the drawings in either the drawing amendments or remarks of the amendment paper.
  
It is strongly suggested that applicant submit a complete set of drawings with all figures present so that correct figures are included in the printed patent.
 When preparing new or replacement drawings, be careful to avoid introducing new matter. New matter is prohibited by 35 U.S.C. 132 and 37 CFR 1.121(f).

Claim Rejection – 35 USC § 112
The claim is rejected under 35 U.S.C. 112(a) and (b) as the claimed invention is not described in such full, clear, concise and exact terms as to enable any person skilled in the art to make and use the same, and fails to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
The claim is indefinite and nonenabling for the following reasons:
The figures present such poor quality of rendering or photographs that the examiner cannot evaluate the scope and detail of the claimed design.  This makes it impossible to understand the claimed design without resorting to conjecture.

Applicant is cautioned that if the surface shape of an element/structure is not evident from the disclosure as filed, the addition of additional views of those elements/structures after filing may comprise new matter (37 CFR 1.152 (II)). 

Conclusion and Contact Information
The claim stands rejected under U.S.C 112 (a) and (b).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CALVIN E. VANSANT whose telephone number is (571)272-5714.  The examiner can normally be reached on Mon-Thurs 7AM-6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sheryl Lane can be reached on (571) 272-7609.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://www.uspto.gov/patents/process/status/private_pair/index.jsp. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CALVIN E VANSANT/Primary Examiner, Art Unit 2915